COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-006-CR
 


 
ROBERT 
CARROLL BEVERS                                                   APPELLANT
 
V.
THE 
STATE OF TEXAS                                                               STATE
----------
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Dismiss Appeal And Waive Appeal And To 
Withdraw Notice Of Appeal.” The motion complies with rule 42.2(a) of the rules 
of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. 
R. 
App. P. 
43.2(f).
 
  
                                                                  PER 
CURIAM
 

PANEL D:   WALKER, J.; CAYCE, C.J.; and McCOY, J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: 
February 5, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.